         Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 1 of 18


1    Katherine Eskovitz                              Sean Eskovitz
     ROCHE CYRULNIK FREEDMAN LLP                     ESKOVITZ LAW
     1158 26th Street, No. 175                       1217 Wilshire Boulevard,
2    Santa Monica, CA 90403                          No. 3683
     keskovitz@rcfllp.com                            Santa Monica, CA 90402
3                                                    seane@eskovitz.com
     Kyle Roche
4    Joseph M. Delich                                Brant W. Bishop
     Richard R. Cipolla                              BRANT W. BISHOP, P.C.
     ROCHE CYRULNIK FREEDMAN LLP                     2000 Pennsylvania Avenue, NW
5    99 Park Avenue, 19th Floor                      Suite 7000
     New York, NY 10016                              Washington, DC 20006
6    kyle@rcfllp.com                                 brant@bishop.us
     jdelich@rcfllp.com
     rcipolla@rcfllp.com
7
     Counsel for Apothio LLC
8

9
                                        UNITED STATES DISTRICT COURT
10                                     EASTERN DISTRICT OF CALIFORNIA

11        APOTHIO, LLC,                                No. 1:20-CV-00522-NONE-JLT

                               Plaintiff,
12
                                                       DECLARATION OF
                  v.                                   KATHERINE ESKOVITZ IN
13
                                                       SUPPORT OF MOTION TO SET
          KERN COUNTY; KERN COUNTY                     DEADLINE FOR INITIAL
14        SHERIFF’S OFFICE; CALIFORNIA                 DISCLOSURES
          DEPARTMENT OF FISH AND
15        WILDLIFE; DONNY YOUNGBLOOD;
          JOSHUA NICHOLSON; CHARLTON H.                Date: October 7, 2020
16        BONHAM; JOHN DOES #1 THROUGH                 Time: 8:30 AM
          #10, UNKNOWN AGENTS OF THE                   Dept: Courtroom 4
17        KERN COUNTY SHERIFF’S OFFICE;                Judge: THURSTON
          JOHN DOES #11 THROUGH #20,
18        UNKNOWN AGENTS OF THE
          CALIFORNIA FISH AND WILDLIFE
19        DEPARTMENT,

20                             Defendants.

21

22

23



                                  DECLARATION OF KATHERINE ESKOVITZ
                                     CASE NO. 1:20-CV-00522-NONE-JLT
         Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 2 of 18


1                        DECLARATION OF KATHERINE ESKOVITZ

2           I, Katherine Eskovitz, declare:

3           1.      I am attorney admitted to practice before this Court and counsel of record for

4    Apothio, LLC in this matter. The matters stated in this declaration are true of my own

5    personal knowledge except as matters stated as to information and belief.

6           2.      On September 30, 2020, Plaintiff learned for the first time upon the filing of

7    Defendants’ opposition to Plaintiff’s motion for initial disclosures that Defendants believed

8    the parties were required to file a joint statement that day—despite the parties’ many

9    communications during which Defendants never mentioned this. Plaintiff within hours sent

10   Defendants a draft joint statement to insert their section without any specific deadline, adding

11   that Plaintiff would file it when Defendants returned their section. See Exhibit A, at 15.

12   Plaintiff also told Defendants the following day that “[w]e are happy to move the hearing

13   date back a few days if you need that time to address this straightforward issue that you have

14   already briefed.” Id.

15          3.      Over the next two days, Plaintiff repeatedly reassured Defendants that

16   Plaintiff was not imposing any deadline, that Defendants should raise with Plaintiff any

17   issues they had with the joint statement, and that Plaintiff was happy to work with Defendants

18   in resolving any issues. Exhibit A, at 1, 6, & 8.

19          4.      However, over the course of extensive correspondence on October 2,

20   Defendants only ever provided minor grammatical corrections to a single sentence of the

21   joint statement. Exhibit A, at 1–3.

22          5.      The same day, in a further attempt to address the Defendants’ concerns,

23   Plaintiff drafted and shared a draft of a joint stipulation for a continuance, and asked whether

     the Defendants would agree to continue the hearing for seven days, to October 14, in order

                                 DECLARATION OF KATHERINE ESKOVITZ
                                    CASE NO. 1:20-CV-00522-NONE-JLT
         Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 3 of 18


1    “to assist the Court with time for review, and to informally resolve any disputes about notice or

2    timeliness,” but Defendants rejected that offer as well. Exhibit A, at 6.

3            6.      I declare under penalty of perjury under the laws of the United States of America

4    that the foregoing is true and correct.

5    Dated: October 2, 2020

6                                                      /s/Katherine Eskovitz
                                                       Katherine Eskovitz
7                                                      ROCHE CYRULNIK FREEDMAN LLP
                                                       1158 26th Street, No. 175
8                                                      Santa Monica, CA 90403
                                                       keskovitz@rcfllp.com
9
                                                        Counsel for Apothio LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                  DECLARATION OF KATHERINE ESKOVITZ
                                     CASE NO. 1:20-CV-00522-NONE-JLT
                                        Friday,54-1
        Case 1:20-cv-00522-NONE-JLT Document   October 2, 2020
                                                     Filed     at 22:17:35
                                                            10/02/20       Eastern
                                                                        Page   4 ofDaylight
                                                                                    18      Time

Subject: Re: Apothio v. Kern County et al Joint Discovery Dispute Statement
Date: Friday, October 2, 2020 at 8:33:29 PM Eastern Daylight Time
From: Katherine Eskovitz
To:      Kathleen Rivera
CC:      Kelly Smith, Joseph Delich, Harinder Kapur, Bruce McGagin, Stacey L. Roberts, Ethan Turner, Phillip
         T. Jenkins, Sean Eskovitz, Jordana Haviv, Richard Cipolla, Athanasia Karadjas

As we have repeatedly told you from our ﬁrst email since you surprised us in your opposiTon with a claim that the
parTes needed to ﬁle a joint statement, we were willing to wait as long as it took you to parTcipate, and we waited to
receive any and all redlines with your “serious objecTons,” but we received only a single grammaTcal correcTon since
yesterday from your seven-person team. We have told you to take the Tme you need, although obviously you have
already briefed this issue and anTcipated you would have to parTcipate so presumably you had your posiTon
prepared. As we have repeatedly told you, we are willing to push back the hearing date to give you as much Tme as
you need, but you objected to more Tme. We also oﬀered you addiTonal Tme to meet and confer about this issue
from the outset, which you also rejected. Any purported “limited Tme,” to parTcipate is your arTﬁcial deadline
presumably to create a technical issue to avoid the Court addressing the merits of our moTon. If you have any
addiTonal issues requiring more Tme, again please let us know. Otherwise, we will proceed to ﬁle, as you have
already told us we should go ahead and do.


Katherine Eskovitz
Roche Cyrulnik Freedman LLP
1158 26th Street, Suite 175
Santa Monica, CA 90403
(t) (646) 791-6883
(@) keskovitz@rcfllp.com

PRIVILEGED & CONFIDENTIAL
ATTORNEY-CLIENT PRIVILEGE
ATTORNEY WORK PRODUCT




       On Oct 2, 2020, at 5:22 PM, Kathleen Rivera <krivera@kerncounty.com> wrote:

       Ok
       Also, in terms of the time defendants had to participate in plaintiffs obligation to circulate a joint
       statement re discovery disagreement, we had limited time given the lateness in beginning this
       process in terms of the hearing date.




       Kathleen Rivera, Deputy County Counsel
       1115 Truxtun Avenue, Fourth Floor
       Bakersﬁeld, CA 93301
       Direct Line: (661) 868-3820
       krivera@kerncounty.com


   October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                                                  Page 1
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 5 of 18




  From: Katherine Eskovitz <keskovitz@rcﬂlp.com>
  Sent: Friday, October 2, 2020 5:08 PM
  To: Kathleen Rivera <krivera@kerncounty.com>
  Cc: Kelly Smith <Kelly.Smith@doj.ca.gov>; Joseph Delich <jdelich@rcﬂlp.com>; Harinder Kapur
  <Harinder.Kapur@Doj.Ca.Gov>; Bruce McGagin <Bruce.McGagin@doj.ca.gov>; Stacey L. Roberts
  <Stacey.Roberts@doj.ca.gov>; Ethan Turner <Ethan.Turner@doj.ca.gov>; Phillip T. Jenkins
  <pjenkins@kerncounty.com>; Sean Eskovitz <seane@eskovitz.com>; Jordana Haviv
  <jhaviv@rcﬂlp.com>; Richard Cipolla <rcipolla@rcﬂlp.com>; Athanasia Karadjas
  <akaradjas@rcﬂlp.com>
  Subject: Re: Apothio v. Kern County et al Joint Discovery Dispute Statement


    CAUTION: This email originated from outside of the organizaTon. Do not click links, open agachments, or
    provide informaTon unless you recognize the sender and know the content is safe.

  Yes, we already made that requested correction in the revised draft you were sent. We will
  forward the final version, which will have all of your input that you have given us, as we asked
  you to take the time you need to do. Defendants have now given us permission to file with your
  revisions. The redline we received from Kelly this afternoon consisted only of the following
  grammatical correction, which has been made:


  <Screen Shot 2020-10-02 at 5.04.32 PM.png>




  Katherine Eskovitz
  Roche Cyrulnik Freedman LLP
  1158 26th Street, Suite 175
  Santa Monica, CA 90403
  (t) (646) 791-6883
  (@) keskovitz@rcfllp.com

  PRIVILEGED & CONFIDENTIAL
  ATTORNEY-CLIENT PRIVILEGE
  ATTORNEY WORK PRODUCT




        On Oct 2, 2020, at 5:00 PM, Kathleen Rivera <krivera@kerncounty.com> wrote:

        I’m unclear on grammatical correction you are referring to. Defendants red lined
        to state the first line states that is plaintiffs position.




October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                                                   Page 2
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 6 of 18
        Kathleen Rivera, Deputy County Counsel
        1115 Truxtun Avenue, Fourth Floor
        Bakersﬁeld, CA 93301
        Direct Line: (661) 868-3820
        krivera@kerncounty.com


        From: Katherine Eskovitz <keskovitz@rcﬂlp.com>
        Sent: Friday, October 2, 2020 4:53 PM
        To: Kelly Smith <Kelly.Smith@doj.ca.gov>
        Cc: Joseph Delich <jdelich@rcﬂlp.com>; Kathleen Rivera
        <krivera@kerncounty.com>; Harinder Kapur <Harinder.Kapur@Doj.Ca.Gov>; Bruce
        McGagin <Bruce.McGagin@doj.ca.gov>; Stacey L. Roberts
        <Stacey.Roberts@doj.ca.gov>; Ethan Turner <Ethan.Turner@doj.ca.gov>; Phillip T.
        Jenkins <pjenkins@kerncounty.com>; Sean Eskovitz <seane@eskovitz.com>;
        Jordana Haviv <jhaviv@rcﬂlp.com>; Richard Cipolla <rcipolla@rcﬂlp.com>;
        Athanasia Karadjas <akaradjas@rcﬂlp.com>
        Subject: Re: Apothio v. Kern County et al Joint Discovery Dispute Statement


          CAUTION: This email originated from outside of the organizaTon. Do not click links, open
          agachments, or provide informaTon unless you recognize the sender and know the
          content is safe.

        Thanks, Kelly. The grammatical correction to the first sentence has been made,
        which is the only change I believe we received in your last redline. Unless we
        hear otherwise, we will file the joint statement by close of business, and we will
        assume you oppose any joint stipulation to move the hearing date, as you have
        failed to agree to such a stipulation in your prior two responses.

        Have a great weekend,


        Katherine Eskovitz
        Roche Cyrulnik Freedman LLP
        1158 26th Street, Suite 175
        Santa Monica, CA 90403
        (t) (646) 791-6883
        (@) keskovitz@rcfllp.com

        PRIVILEGED & CONFIDENTIAL
        ATTORNEY-CLIENT PRIVILEGE
        ATTORNEY WORK PRODUCT




              On Oct 2, 2020, at 4:48 PM, Kelly Smith <Kelly.Smith@doj.ca.gov>
              wrote:

              Counsel: Assuming the changes have been made you are authorized


October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                                          Page 3
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 7 of 18
             to sign for the state defendants.

             Kelly T. Smith, Deputy Agorney General
             Oﬃce of the Agorney General
             1300 I Street, 12th Floor
             Sacramento, CA 95814
             (916) 210-6465
             Kelly.Smith@doj.ca.gov

             From: Joseph Delich <jdelich@rcﬂlp.com>
             Sent: Friday, October 2, 2020 4:36 PM
             To: Kathleen Rivera <krivera@kerncounty.com>
             Cc: Kelly Smith <Kelly.Smith@doj.ca.gov>; Harinder Kapur
             <Harinder.Kapur@Doj.Ca.Gov>; Bruce McGagin
             <Bruce.McGagin@doj.ca.gov>; Stacey L. Roberts
             <Stacey.Roberts@doj.ca.gov>; Ethan Turner
             <Ethan.Turner@doj.ca.gov>; Phillip T. Jenkins
             <pjenkins@kerncounty.com>; Sean Eskovitz <seane@eskovitz.com>;
             Katherine Eskovitz <keskovitz@rcﬂlp.com>; Jordana Haviv
             <jhaviv@rcﬂlp.com>; Richard Cipolla <rcipolla@rcﬂlp.com>; Athanasia
             Karadjas <akaradjas@rcﬂlp.com>
             Subject: Re: Apothio v. Kern County et al Joint Discovery Dispute
             Statement

             Thank you Kathleen. Have a safe flight.

             Kelly, I assume this should be ready to execute now since we’ve
             accepted your redlines, but please confirm I am authorized to sign
             on your behalf. Please also let us know your position on the
             stipulation.

             Joseph M. Delich
             Partner
             Roche Cyrulnik Freedman
             LLP
             99 Park Avenue 19th Floor
             New York, New York 10016
             (t) (646) 970-7541
             (c) (402) 208-5062
             (@) jdelich@rcfllp.com


                    On Oct 2, 2020, at 7:30 PM, Kathleen Rivera
                    <krivera@kerncounty.com> wrote:




October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                        Page 4
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 8 of 18
                   I agree with Kelly Smiths revisions. I don’t agree to a
                   Stip. I’m getting ready to board another flight, if
                   Kelly Smith Ok’s attaching his electronic signature to
                   this joint statement of discovery dispute then I do as
                   well.




                   Kathleen Rivera, Deputy County Counsel
                   1115 Truxtun Avenue, Fourth Floor
                   Bakersﬁeld, CA 93301
                   Direct Line: (661) 868-3820
                   krivera@kerncounty.com


                   From: Kelly Smith <Kelly.Smith@doj.ca.gov>
                   Sent: Friday, October 2, 2020 3:14 PM
                   To: Joseph Delich <jdelich@rcﬂlp.com>; Kathleen Rivera
                   <krivera@kerncounty.com>
                   Cc: Harinder Kapur <Harinder.Kapur@Doj.Ca.Gov>;
                   Bruce McGagin <Bruce.McGagin@doj.ca.gov>; Stacey L.
                   Roberts <Stacey.Roberts@doj.ca.gov>; Ethan Turner
                   <Ethan.Turner@doj.ca.gov>; Phillip T. Jenkins
                   <pjenkins@kerncounty.com>; Sean Eskovitz
                   <seane@eskovitz.com>; Katherine Eskovitz
                   <keskovitz@rcﬂlp.com>; Jordana Haviv
                   <jhaviv@rcﬂlp.com>; Richard Cipolla
                   <rcipolla@rcﬂlp.com>; Athanasia Karadjas
                   <akaradjas@rcﬂlp.com>
                   Subject: RE: Apothio v. Kern County et al Joint Discovery
                   Dispute Statement


                     CAUTION: This email originated from outside of the
                     organizaTon. Do not click links, open agachments, or
                     provide informaTon unless you recognize the sender and
                     know the content is safe.

                   Counsel: Please ﬁnd agached revisions.

                   Kelly T. Smith, Deputy Agorney General
                   Oﬃce of the Agorney General
                   1300 I Street, 12th Floor
                   Sacramento, CA 95814
                   (916) 210-6465
                   Kelly.Smith@doj.ca.gov




October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                    Page 5
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 9 of 18
                   From: Joseph Delich <jdelich@rcﬂlp.com>
                   Sent: Friday, October 2, 2020 1:56 PM
                   To: Kelly Smith <Kelly.Smith@doj.ca.gov>; Kathleen
                   Rivera <krivera@kerncounty.com>
                   Cc: Harinder Kapur <Harinder.Kapur@Doj.Ca.Gov>;
                   Bruce McGagin <Bruce.McGagin@doj.ca.gov>; Stacey L.
                   Roberts <Stacey.Roberts@doj.ca.gov>; Ethan Turner
                   <Ethan.Turner@doj.ca.gov>; Phillip T. Jenkins
                   <pjenkins@kerncounty.com>; Sean Eskovitz
                   <seane@eskovitz.com>; Katherine Eskovitz
                   <keskovitz@rcﬂlp.com>; Jordana Haviv
                   <jhaviv@rcﬂlp.com>; Richard Cipolla
                   <rcipolla@rcﬂlp.com>; Athanasia Karadjas
                   <akaradjas@rcﬂlp.com>
                   Subject: Re: Apothio v. Kern County et al Joint Discovery
                   Dispute Statement

                   Counsel-
                      1. We have incorporated the changes from your
                         redline. Please let me know if we now have
                         permission to execute and ﬁle, and we will do so
                         promptly. Unless we hear otherwise, we will
                         assume you have taken any Tme you needed to
                         address all your concerns.

                      2. In an eﬀort to assist the Court with Tme for
                        review, and to informally resolve any disputes
                        about noTce or Tmeliness, agached is a drak of a
                        joint sTpulaTon to a 7-day conTnuance of the
                        hearing (to October 14), that we hope will address
                        the concerns you’ve raised. Please let us know if
                        you are willing to agree to something like this, and
                        if so, whether you have any requested edits or
                        changes.
                   Joseph M. Delich
                   Partner
                   Roche Cyrulnik Freedman LLP
                   99 Park Avenue 19th Floor
                   New York, New York 10016
                   (t) (646) 970-7541
                   (c) (402) 208-5062
                   (@) jdelich@rcfllp.com

                   This message may contain confidential and privileged
                   information for the sole use of the intended recipient.
                   Any review, disclosure, distribution by others or
                   forwarding without express permission is strictly
                   prohibited. If it has been sent to you in error, please reply
                   to advise the sender of the error and then immediately
                   delete this message.




October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                        Page 6
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 10 of 18

                   From: Kelly Smith <Kelly.Smith@doj.ca.gov>
                   Date: Friday, October 2, 2020 at 3:54 PM
                   To: Joseph Delich <jdelich@rcﬂlp.com>, Kathleen
                   Rivera <krivera@kerncounty.com>
                   Cc: Harinder Kapur <Harinder.Kapur@Doj.Ca.Gov>,
                   Bruce McGagin <Bruce.McGagin@doj.ca.gov>,
                   "Stacey L. Roberts" <Stacey.Roberts@doj.ca.gov>,
                   Ethan Turner <Ethan.Turner@doj.ca.gov>, "Phillip T.
                   Jenkins" <pjenkins@kerncounty.com>, Sean Eskovitz
                   <seane@eskovitz.com>, Katherine Eskovitz
                   <keskovitz@rcﬂlp.com>, Jordana Haviv
                   <jhaviv@rcﬂlp.com>, Richard Cipolla
                   <rcipolla@rcﬂlp.com>, Athanasia Karadjas
                   <akaradjas@rcﬂlp.com>
                   Subject: RE: Apothio v. Kern County et al Joint
                   Discovery Dispute Statement

                   Counsel: Did you see the ediTng changes that we
                   included with the last drak?

                   Kelly T. Smith, Deputy Agorney General
                   Oﬃce of the Agorney General
                   1300 I Street, 12th Floor
                   Sacramento, CA 95814
                   (916) 210-6465
                   Kelly.Smith@doj.ca.gov

                   From: Joseph Delich <jdelich@rcﬂlp.com>
                   Sent: Friday, October 2, 2020 10:06 AM
                   To: Kelly Smith <Kelly.Smith@doj.ca.gov>; Kathleen
                   Rivera <krivera@kerncounty.com>
                   Cc: Harinder Kapur <Harinder.Kapur@Doj.Ca.Gov>;
                   Bruce McGagin <Bruce.McGagin@doj.ca.gov>; Stacey L.
                   Roberts <Stacey.Roberts@doj.ca.gov>; Ethan Turner
                   <Ethan.Turner@doj.ca.gov>; Phillip T. Jenkins
                   <pjenkins@kerncounty.com>; Sean Eskovitz
                   <seane@eskovitz.com>; Katherine Eskovitz
                   <keskovitz@rcﬂlp.com>; Jordana Haviv
                   <jhaviv@rcﬂlp.com>; Richard Cipolla
                   <rcipolla@rcﬂlp.com>; Athanasia Karadjas
                   <akaradjas@rcﬂlp.com>
                   Subject: Re: Apothio v. Kern County et al Joint Discovery




October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                    Page 7
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 11 of 18
                   Subject: Re: Apothio v. Kern County et al Joint Discovery
                   Dispute Statement

                   Good morning,

                   First, as a housekeeping mager, if you please try to keep
                   all counsel copied on these emails we will do our best to
                   do the same.

                   Second, do you mind sharing a redline of the speciﬁc
                   changes you’d like to see in the introducTon, because it
                   is unclear to us which revisions you’re referring to.

                   And third, if you have “signiﬁcant disputes” with the
                   “body of the report,” please let us know what those are
                   so we can try to address them. We are not imposing a
                   deadline, though given your posiTon that this was due
                   seven days before the hearing we had anTcipated this
                   could be done promptly. But again, if you need more
                   Tme, we remain happy to work with you.

                   Joseph M. Delich
                   Partner
                   Roche Cyrulnik Freedman LLP
                   99 Park Avenue 19th Floor
                   New York, New York 10016
                   (t) (646) 970-7541
                   (c) (402) 208-5062
                   (@) jdelich@rcfllp.com

                   This message may contain confidential and privileged
                   information for the sole use of the intended recipient.
                   Any review, disclosure, distribution by others or
                   forwarding without express permission is strictly
                   prohibited. If it has been sent to you in error, please reply
                   to advise the sender of the error and then immediately
                   delete this message.



                   From: Kelly Smith <Kelly.Smith@doj.ca.gov>
                   Date: Friday, October 2, 2020 at 11:40 AM
                   To: Joseph Delich <jdelich@rcﬂlp.com>, Kathleen
                   Rivera <krivera@kerncounty.com>




October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                        Page 8
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 12 of 18
                  Rivera <krivera@kerncounty.com>
                  Cc: Harinder Kapur <Harinder.Kapur@Doj.Ca.Gov>,
                  Bruce McGagin <Bruce.McGagin@doj.ca.gov>,
                  "Stacey L. Roberts" <Stacey.Roberts@doj.ca.gov>,
                  Ethan Turner <Ethan.Turner@doj.ca.gov>, "Phillip T.
                  Jenkins" <pjenkins@kerncounty.com>
                  Subject: RE: Apothio v. Kern County et al Joint
                  Discovery Dispute Statement

                   Counsel:

                   You have not accepted defendants’ requested revision to
                   the introducTon. As it reads it misleads the court.
                   Defendants did not have Tme to discuss signiﬁcant
                   disputes they have with the body of the report draked
                   by Apothio. Defendants’ request to modify the
                   introducTon seeks to clarify, simply and quickly, that
                   Apothio draked the iniTal report and that defendants
                   posiTon follows.

                   Kelly T. Smith, Deputy Agorney General
                   Oﬃce of the Agorney General
                   1300 I Street, 12th Floor
                   Sacramento, CA 95814
                   (916) 210-6465
                   Kelly.Smith@doj.ca.gov

                   From: Joseph Delich <jdelich@rcﬂlp.com>
                   Sent: Thursday, October 1, 2020 9:40 PM
                   To: Katherine Eskovitz <keskovitz@rcﬂlp.com>; Kathleen
                   Rivera <krivera@kerncounty.com>
                   Cc: Richard Cipolla <rcipolla@rcﬂlp.com>; Kelly Smith
                   <Kelly.Smith@doj.ca.gov>; Harinder Kapur
                   <Harinder.Kapur@Doj.Ca.Gov>; Bruce McGagin
                   <Bruce.McGagin@doj.ca.gov>; Stacey L. Roberts
                   <Stacey.Roberts@doj.ca.gov>; Ethan Turner
                   <Ethan.Turner@doj.ca.gov>; Phillip T. Jenkins
                   <pjenkins@kerncounty.com>; Kristen L. Foster
                   <kfoster@kerncounty.com>; RCF Apothio
                   <RCF_Apothio@rcﬂlp.com>; Sean Eskovitz
                   <seane@eskovitz.com>
                   Subject: Re: Apothio v. Kern County et al Joint Discovery
                   Dispute Statement




October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                    Page 9
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 13 of 18
                   Dispute Statement

                   Counsel-

                   We have made a few addiTonal changes to our secTon.
                   Unless you have further changes as well, please execute
                   the agached PDF (or authorize me to do so) and we will
                   proceed with ﬁling. We hope this is fairly straighrorward
                   and can be ﬁnalized promptly, but as we indicated in our
                   iniTal email, you should take any Tme that you think you
                   need.

                   Joseph M. Delich
                   Partner
                   Roche Cyrulnik Freedman LLP
                   99 Park Avenue 19th Floor
                   New York, New York 10016
                   (t) (646) 970-7541
                   (c) (402) 208-5062
                   (@) jdelich@rcfllp.com

                   This message may contain confidential and privileged
                   information for the sole use of the intended recipient.
                   Any review, disclosure, distribution by others or
                   forwarding without express permission is strictly
                   prohibited. If it has been sent to you in error, please reply
                   to advise the sender of the error and then immediately
                   delete this message.



                   From: Katherine Eskovitz <keskovitz@rcﬂlp.com>
                   Date: Thursday, October 1, 2020 at 4:43 PM
                   To: Kathleen Rivera <krivera@kerncounty.com>
                   Cc: Richard Cipolla <rcipolla@rcﬂlp.com>, Kelly Smith
                   <Kelly.Smith@doj.ca.gov>, Harinder Kapur
                   <Harinder.Kapur@doj.ca.gov>, Bruce McGagin
                   <Bruce.McGagin@doj.ca.gov>, "Stacey L. Roberts"
                   <Stacey.Roberts@doj.ca.gov>, Ethan Turner
                   <Ethan.Turner@doj.ca.gov>, "Phillip T. Jenkins"
                   <pjenkins@kerncounty.com>, "Kristen L. Foster"
                   <kfoster@kerncounty.com>, RCF Apothio
                   <RCF_Apothio@rcﬂlp.com>, Sean Eskovitz
                   <seane@eskovitz.com>, Joseph Delich




October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                        Page 10
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 14 of 18
                  <seane@eskovitz.com>, Joseph Delich
                  <jdelich@rcﬂlp.com>
                  Subject: Re: Apothio v. Kern County et al Joint
                  Discovery Dispute Statement

                   Counsel:

                   We disagree with your recitaTon below. If you believe a
                   joint statement is required, which we do not, please
                   complete your porTon, and we will ﬁle it immediately.
                   You seem to want the Court to resolve this on a
                   technicality and are working towards creaTng such an
                   issue. We believe it would assist the parTes for the Court
                   to address whether the scheduling order is intended as a
                   stay of discovery, language which you are assuming,
                   despite that it does not so state. You assert that there
                   “was no ‘complete failure’ of defendants to produce a
                   date upon which we would provide iniTal disclosures,"
                   and yet notably you sTll refuse to provide such a date in
                   response to our repeated requests. Therefore, we
                   believed there was no need for a joint statement given
                   your refusal.

                   Since you asserted for the ﬁrst Tme in your opposiTons
                   that you believe a joint statement is required--despite
                   your asserTng to us in wriTng that we made a good faith
                   eﬀort to meet and confer over this issue and you
                   expressly declined our invitaTon to conTnue to confer--
                   we will ﬁle it as soon as we receive your porTons. We
                   are happy to move the hearing date back a few days if
                   you need that Tme to address this straighrorward issue
                   that you have already briefed. Otherwise, we will
                   assume you now agree that it is not required or are
                   refusing to submit one.

                   Katherine Eskovitz
                   Roche Cyrulnik Freedman LLP
                   1158 26th Street, Suite 175
                   Santa Monica, CA 90403
                   (t) (646) 791-6883
                   (@) keskovitz@rcfllp.com

                   PRIVILEGED & CONFIDENTIAL
                   ATTORNEY-CLIENT PRIVILEGE
                   ATTORNEY WORK PRODUCT




October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                     Page 11
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 15 of 18
                         On Oct 1, 2020, at 1:20 PM, Kathleen Rivera
                         <krivera@kerncounty.com> wrote:


                         Counsel:
                         It appears you wish to argue your
                         moTon via e-mail; our opposiTon speaks
                         for itself. However, I wish to clear up a
                         few inaccuracies in your e-mail:
                         -defendants never provided "assurance"
                         that we had "completed our Rule 26(f)
                         conference." There was never any
                         discussion to that eﬀect, and to suggest
                         so now, only in response to the
                         arguments made in defendants'
                         OpposiTons, is disingenuous.
                         -defendants never provided "assurance"
                         that the August 18th phone call
                         "triggered our iniTal disclosure
                         obligaTons." In fact, it is the opposite:
                         during our phone call of August 18th,
                         both Kelly Smith and myself stated
                         repeatedly that we disagreed with your
                         assessment that the iniTal disclosures
                         would be due 14 days from the date of
                         the phone call. During the August 18th
                         phone call both of us stated the process
                         is for the parTes to submit their joint
                         scheduling report to the court, then the
                         court would issue a scheduling order,
                         which would contain the date for iniTal
                         disclosures. Both of us stated we would
                         be including in our porTon of the joint
                         scheduling report our posiTon that iniTal
                         disclosures should be far enough out so
                         that the pending moTons could be
                         heard.
                         -neither Kelly Smith nor myself ever
                         stated we would "refuse" to comply with
                         the deadline for iniTal disclosures as




October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                 Page 12
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 16 of 18
                       the deadline for iniTal disclosures as
                       required by FRCP Rule 26. In fact, it is
                       the opposite. Once the court conTnued
                       the scheduling conference date, counsel
                       for defendants indicated we would be
                       following the new conference date of
                       Dec. 7, 2020, which would determine
                       when the parTes' joint scheduling
                       conference statement would be due, and
                       based on the joint scheduling conference
                       statement, the court would issue an
                       order containing the date for iniTal
                       disclosures.
                       -there was no "complete failure" of
                       defendants to produce a date upon
                       which we would provide iniTal
                       disclosures. As you well know, during
                       our August 18th phone conference,
                       counsel for all defendants stated our
                       disclosures would be due pursuant to
                       the scheduling order of the court, which
                       would be issued aker the court reviewed
                       the parTes' respecTve posiTons on this
                       issue, which was to be contained in the
                       joint scheduling conference report.

                         If you believed that the excepTon to
                         your obligaTon to submit a joint
                         statement of the discovery dispute as
                         outlined in Local Rule 251(e) applies
                         here, I don't understand why you are
                         asking us to drak our porTon of the joint
                         statement pursuant to Local Rule 251(a)
                         and (c).

                         If you do not believe that the excepTon
                         outlined in Local Rule 251(e) applies,
                         then you did not make a "good faith
                         eﬀort" as stated in Local Rule 251(d) to
                         meet and obtain the joint statement. E-




October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                 Page 13
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 17 of 18
                       meet and obtain the joint statement. E-
                       mailing defense counsel at 8:54 p.m. on
                       the day the joint statement was due to
                       be ﬁled does not consTtute good faith.
                       Your wrongly assume that we have
                       "already prepared" our porTon of the
                       joint statement of discovery dispute,
                       when you took no eﬀort in informing us
                       before the deadline that you would be
                       ﬁling this document.

                         In the spirit of cooperaTon, I will review
                         your statement and provide my
                         thoughts.



                         Kathleen Rivera, Deputy County Counsel
                         1115 Truxtun Avenue, Fourth Floor
                         Bakersﬁeld, CA 93301
                         Direct Line: (661) 868-3820
                         krivera@kerncounty.com



                         From: Richard Cipolla
                         <rcipolla@rcﬂlp.com>
                         Sent: Wednesday, September 30, 2020 8:53
                         PM
                         To: Kathleen Rivera
                         <krivera@kerncounty.com>; 'Kelly Smith'
                         <Kelly.Smith@doj.ca.gov>; 'Harinder Kapur'
                         <Harinder.Kapur@doj.ca.gov>; 'Bruce
                         McGagin' <Bruce.McGagin@doj.ca.gov>;
                         'Stacey L. Roberts'
                         <Stacey.Roberts@doj.ca.gov>; 'Ethan
                         Turner' <Ethan.Turner@doj.ca.gov>; Phillip
                         T. Jenkins <pjenkins@kerncounty.com>;
                         Kristen L. Foster
                         <kfoster@kerncounty.com>
                         Cc: RCF Apothio
                         <RCF_Apothio@rcﬂlp.com>; Sean Eskovitz
                         <seane@eskovitz.com>; Katherine Eskovitz
                         <keskovitz@rcﬂlp.com>; Joseph Delich
                         <jdelich@rcﬂlp.com>
                         Subject: Apothio v. Kern County et al Joint
                         Discovery Dispute Statement


                           CAUTION: This email originated from


October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                 Page 14
   Case 1:20-cv-00522-NONE-JLT Document 54-1 Filed 10/02/20 Page 18 of 18
                           outside of the organizaTon. Do not click
                           links, open agachments, or provide
                           informaTon unless you recognize the sender
                           and know the content is safe.

                         Counsel:

                         We received your opposiTon briefs this
                         evening. As you know, we asked you during
                         the Rule 26(f) conference if we should
                         schedule a second call before the deadline
                         due to the upcoming scheduling
                         conference, but you stated there was no
                         need because that call was the Rule 26(f)
                         conference. We therefore relied on your
                         assurance that we had completed our Rule
                         26(f) conference, and that conference
                         triggered our iniTal disclosure obligaTons
                         under FRCP 26(a)(1)(C), an obligaTon that
                         you stated you would refuse to comply
                         with. Given this complete failure to
                         produce iniTal disclosures fourteen days
                         aker our Rule 26(f) Conference as required
                         by FRCP 26(a)(1)(C), or even to produce a
                         date upon which you would provide your
                         iniTal disclosures, followed by your insisTng
                         that you would wait unTl aker the Court
                         had a scheduling conference in December,
                         we do not believe a joint statement is
                         required under the rules per Local Rule
                         251(e). You obviously disagree, so we are
                         agaching our porTon of the Joint Discovery
                         Dispute Statement, although we do not
                         believe it is required or conveys any
                         addiTonal informaTon beyond the
                         aﬃdavits and brieﬁng. We will ﬁle it when
                         you return your porTon. Given that your
                         posiTon is that this is due today, despite
                         that you have not conveyed this to us in our
                         many communicaTons, we assume you
                         have already prepared your porTon or can
                         provide it from your opposiTon moTon
                         without delay.

                         Best,
                         Richard Cipolla
                         Associate
                         Roche Cyrulnik Freedman LLP
                         99 Park Avenue, 19th Floor
                         New York, NY 10016




October 2, 2020 Declaration of Katherine Eskovitz-Exhibit A                 Page 15
